 BOYLE'S FAMOUS CORNED BEEF CO.299Boyle's Famous Corned Beef Co.andAmalgamatedMeat Cutters&Butcher Workmen of North Amer-ica, Local Union 576 and Independent Meat Cut-ters Union,Party of Interest.Case 17-CA-3038November17, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN ANDJENKINSOn May 15, 1967, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Charging Party and the Respondentfiled exceptions to the Trial Examiner's Decision,and Respondent filed a supporting brief. tPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the exceptions 2 thebriefs, and the- entire record in the case, and herebyadopts the findings,3 conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.AMENDED REMEDYDelete the second indented paragraph of theRemedy section of the Trial Examiner's Decisionand substitute therefor the following:"It has been found further that Respondent inter-fered with, and assisted in the formation of, the In-dependent Meat Cutters Union. Accordingly, weshall order Respondent to cease and desist fromsuch conduct."AMENDED CONCLUSIONS OF LAWDelete the first numbered paragraph of the sec-tionof the Trial Examiner's Decision entitled"ConclusionsofLaw"and substitute thereforthe following:"I.By interfering with and assisting in the for-mation of the Independent Meat Cutters Union andby contributing other support to it, Respondent'hasengaged in and is engaging in unfair labor practices'within the meaning of Section 8(a)(2) and(1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Boyle's Famous CornedBeef Co., Kansas City, Missouri, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:"(a) Interfering with and assisting in the forma-tion or administration of Independent Meat CuttersUnion, or any other labor organization, by con-tributing financial or other support thereto."2.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:"(a)Withdraw and withhold recognition fromIndependent Meat Cutters Union as the exclusiverepresentative of any of its employees for the pur-poses of collective bargaining, unless and until thesaid labor organization has been duly certified bythe National Labor Relations Board as the exclu-sive representative of such employees."3.Delete from paragraph 2(c) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided. . .4.Delete the first indented paragraph of the Ap-pendix attached to the Trial Examiner's Decisionand substitute therefor the following:WE WILL NOT recognize Independent'MeatCutters Union as the exclusive representativeof our employees for the purposes of collectivebargaining unless and until the said labor or-ganization is duly certified` by the NationalLaborRelationsBoard as the exclusiverepresentative of our employees.'The General Counsel and the Charging Party also moved to con-solidate the instant case withHeart ofAmerica Meat Dealers Associa-tion, et al,a consolidated unfair labor practice proceeding bearing Cases17-CA-2965 and 17-CA-2992We hereby deny these motions since therecord in each proceeding reveals that the cases are sufficiently distinct towarrant separate consideration and disposition2The Charging Party has filed exceptions to the Trial Examiner'sfailure to award special monetary damages for Respondent's violations ofSection 8(a)(2) and(5) of the Act.The Charging Party argues that theBoard should remedy these violations by ordering Respondent to makethe same contract offer to it as Respondent made to the Independent, andby ordering Respondent to reimburse the Charging Party for the expensesit incurred as a result of Respondent's unlawful refusal to bargainWedeem it inappropriate in this case to depart from our existing policy withrespect to remedial orders in cases involving violations of Section 8(a)(5),and therefore we deny the Charging Party's request SeeMonroe AutoEquipment Company,164 NLRB 10513We agree with the Trial Examiner's finding that Respondent violatedSection 8(a)(2) of the Act However, we find that Respondent's illegalconduct in this respect constituted assistance only to the Independent anddid not reach the level of domination CfTuscarora Plastics Co ,167NLRB No 154,Hydraulic Accessories Company,165NLRB 864,K & M Machine Company, Inc ,162 NLRB 83168 NLRB No. 46 300DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a chargeduly filed on October 12, 1966, by Amalgamated MeatCutters & Butcher Workmen of North America, LocalUnion 576, hereinafter referred to as the Union or Local576, the General Counsel of the National Labor Rela-tions Board, herein referred to as the General Counsel'and the Board, respectively, by the Regional Director forRegion 17, Kansas City, Missouri, issued its complaintdated January 13, 1967, against Boyle's Famous CornedBeef Co., hereinafter referred to as the Respondent.The complaint alleged that Respondent had engaged inand wasengagingin unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (2), and (5)and Section 2(6) and (7) of the Labor Management Rela-tionsAct, 1947, as amended, herein referred to as theAct.Respondent duly filed its answer admitting certain al-legations of the complaint but denying the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held in Kan-sas City, Missouri, on February 14 and 20, 1967, beforeme. All parties appeared at the hearing, were representedby counsel, and were afforded full opportunity to beheard, to produce, examine, and cross-examine wit-nesses,and to introduce evidence material and pertinentto the issues. At the conclusion of the hearing, oral argu-ment was waived. Briefs were received from Respondentand General Counsel on April 10, 1967.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged,the answer admitted,and I findthat Boyle's Famous Corned Beef Co., a Missouri cor-poration with its principal place of business and plantlocated at KansasCity,Missouri,isengaged in theprocessing,distribution,and sale of meat on a wholesalebasis, and that in the course and conduct of its businessoperations Respondent annually purchases goods andproducts valued in excessof $50,000 from supplierslocated outside the State of Missouri,and annually sellsproducts valued in excessof $50,000 to customerslocated outside of the State of Missouri.Accordingly I find that at all times material hereinRespondent was and is an employer engaged in com-merce within the meanngof the Act.II.THE UNIONSINVOLVEDAmalgamated Meat Cutters & Butcher Workmen ofNorth America, Local Union 576, and Independent MeatCutters Union, hereinafter referred to as Independent,'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing.?There is no dispute between the parties as to the appropriate unit orthe majority of the Union therein - at least until October 1966,3All dates are in the year 1966 unless otherwise noted.Schneider had been a dues paying member of Local 576 for more than25 years. Since becoming Respondent's superintendent,Schneider hadare labor organizations admitting to membership em-ployees of Respondent.III.THE UNFAIR LABOR PRACTICESnot attended union meetings although his dues to Local 576 continued tobe checked off.5BothGabriel and Ramsey were also members of Local 576 at thistime.6Admittedly Schneider has been Respondent's plant superintendentsince 1959 with authority to hire and fire and, therefore, an acknowledgedsupervisor.A. The FactsSince 1951 Local 576 has been recognized by Respond-ent as the bargaining representative for its employees.2During the intervening years the parties have negotiatedconsecutive collective-bargaining agreements coveringhours, wages, and working conditions of Respondent'ssaid employees. These contracts have been practicallyverbatim replicas of the contracts negotiated during thatperiod between Local 576 and Heart of America MeatDealersAssociation, amultiemployer association ofwholesale meat companies in the Kansas City area ofwhich Robert Boyle, Respondent's president, has been atall times material here the president. During this wholeperiod Robert Boyle in effect wore three hats: One aspresident of the Association, a second as president ofBoyle'sMeat Company which was a member of theAssociation, and a third as president of Respondentwhich was not a member of the Association.As I have recently found in a case related to the instantone,Heart of America,17-CA-2965 and 17-CA-2992[168 NLRB No. 110], the 1966 negotiations betweentheAssociation and Local 576 were punctuated by astrike and lockout which began June 28, 1966, and endedon August 17 of that year when the parties thereto agreedupon a collective-bargaining agreement coveringthe multi-employer unit which, of course, did not include Respond-ent's employees.About July 7,3 Carl Nothnagel, secretary-treasurer andspokesman for Local 576, met with Robert Boyle, aspresident of Respondent, to commence negotiations of the1966 contract for the employees of Respondent here. Itwas then agreed between them to extend the then existingcontract between them until after the deadlock in thenegotiations between Local 576 and the Association wasended at which time negotiation of Respondent's contractwould resume.At some indefinite time during the pendency of thestrike-lockout Local 576 called a meeting of its membersemployed by Respondent in order to set up a picket lineschedule for those employees in order to assist in theUnion's dispute with the Association. Among the unionmembers not attending that meeting were A. W.Schneider, plant superintendent for Respondent since1959,4 Fred Gabriel, listed on Respondent's seniority listas "plant foreman," and Stephen Ramsey, grandnephewof Robert Boyle.5All three of the above-named individuals considered itto be a "dirty deal" that Local 576 was requiring them todo picket duty in the Union's dispute with the Associa-tion.Either that same night or the following night Superin-tendent Schneider telephoned Respondent employeeJamesW. Roberts, whom Schneider had hired forRespondent 6 years before," and warned Roberts that BOYLE'S FAMOUS CORNED BEEF CO.301Respondent's employeeswould be reprimanded byRespondent if they engaged in the required picket duty.The dayfollowing this telephone call Roberts requesteda meeting over the issue with Robert Boyle. At thismeeting Boyle told the assembled employees that theAssociation-Union fight was not the employees' fight,that the employees should not get involved therein, thathe did not want to injure or cause Respondent trouble,and that Respondent's employees were not on strike andshould not become involved in the existing situationbetween Local 576 and the Association.Despite these warnings by Boyle and Schneider someof Respondent's employees walked the picket line at therequest of Local 576.Schneider's reaction to the request that he picket,which he did not honor, was shared by Foreman Gabrieland by Ramsey, grandnephew of Boyle whom Ramseycustomarily addressed as "Uncle Bob."As noted, the Association-Union dispute ended on Au-gust 17.On September 21 the Union submitted its demands toRespondent as per the agreement of July 7. As was custo-mary, these demands to all intents and purposes werethose just recently negotiated by the Union in the con-tract with the Association.On September 28 the parties met and Respondent sub-mitted its counterproposals which were, as usual, mattersalready negotiated in the Association's contract.At some indefinite date about this same time ForemanGabriel informed Boyle that some of the employees"were interested in starting their own union or companyunion" and requested Boyle to suggest an attorney whomight assist this endeavor. Upon advice of Counsel El-liott,Boyle told Gabriel that he, Boyle, "couldn't haveanything to do with it." However Boyle did relay toGabrielthe namesof two possible attorneys whom Elliottsuggested for the group's purpose.7Ramsey and Gabriel then commenced efforts to in-terestRespondent's employees in forming an indepen-dent union because of the "raw deal" Local 576 had givensuch employees in having them picket during the disputewith the Association.Ramsey and Gabriel informed employees that, if theIndependent Union came in, "Bob" or "Uncle Bob" saidthat he would pay the employees $2 per week more thanthe union scale, and that he would pay them $7.60 perweek instead of the $5.60-per-week raise the Union hadnegotiated in the Association's contract.Ramsey informed Respondent employee Grammerthat Respondent would make loans to employees payableout of their "retroactive backpay," to wit, obviously areference to the $7.60-per-week increase "Bob" wasquoted as saying he would give the employees. At Ram-sey'ssuggestionGrammer applied for such a loan fromSuperintendent Schneider who granted Grammer a $30loanwithout provision made for repayment,even asRamsey had said.In addition,when Respondent employee James Robertsobjected to leavingLocal 576 to joinan independentunion on the ground that he would lose 24 years' ac-'cumulated pension and vacation rights by so doing,Ramsey and Gabriel assured him that the employeeswould get the same benefits,including 24 years'pensionrights, under the contract Respondent would have withMutual of Omaha as they would receive from theirseniority rights in Local 576. Roberts, apparently un-impressed by this promise,requested Robert Boyle totransfer him to Boyle's other company, Boyle's MeatCompany, which was a member of the Association andunder the newly negotiated Association's contract withLocal 576. Boyle told Roberts to "take it easy" and tosee how things developed.Roberts had not been trans-ferred at the time of the hearing.Prior to October 4 Stephen Ramsey requested andreceived permission from Boyle to hold "a meeting" inRespondent's plant.On October 4 Ramsey and Gabriel informed Respond-ent's employees during working hours that they wouldhold a meeting in Respondent's lunchroom at 2 p.m.Later they informed the employees that they could nothold this meeting during working hours and had, there-fore, postponed the meeting until the end of the workdayat 3:3 0 p.m.As Nothnagel came to Respondent's plant for thesecond negotiation meeting on the Respondent-Local 576contract on October 4, he noticed a meeting in progress.Nothnagel thereupon inquired of Boyle as to what meet-ing was taking place on Respondent's premises. Boylepleaded ignorance thereof.8The meeting of the employees was held in Respond-ent'slunchroom at 3:30 p.m. Ramsey acted as spokes-man and introducedAttorneysFallon and Jenkinswho came prepared with constitution and bylaws for theIndependent Meat Cutters Union ready for signature.During a discussion of the merits and demerits of an inde-pendent (company) union, the attorney raised the pointthat there was a "possibility" that an employer wouldgrant higher wages to independent unions "because [theemployer] felt he was dealing with his own employeesand he knew the money he was paying to them was notgoing to any other union benefits, it was going to them."The attorney cited as one of the demerits of an independ-ent union that, in the event the employer would not grant"a just wage," members of an independent union "wouldnot have any help in case of a strike because other unionswould not honor your picket and you would not get anystrike funds and no leverage." The attorney then ex-plained the constitution and bylaws he had prepared forsignature.Ramsey then asked if there were a sufficientnumber of employees who wanted to sign the constitu-tion.Ramsey signed the document first, followed byForeman Gabriel and Dennis E. Miller, described in thetranscript as a "leadman."That ended the signatures untilemployee Harold Roberts 9 informed Gabriel that hethought he would go get Superintendent Schneider to signthe constitution. This announcement spurred about fourmore employees to sign before Schneider arrived andadded his signature to the document. Schneider was fol-lowed by one other employee. So the constitution was'One of these,Attorney Fallon,accepted the suggested employmentAs of the date of the hearing herein,an unstated portion of Fallon's feeremained unpaid."The facts,particularly the sudden changing of the time of the meetingfrom 2 to 3:30 p.m.at the end of the workday,prove that a man as astuteas Boyle could hardly have been ignorant of the purpose of the meetingwhich Ramsey proposed holding on Respondent's premises,even assum-ing that Ramsey,unlike Gabriel,had only asked permission to hold "ameeting"without more.Hence I was not impressed with Boyle's denialsthat he knew anything about the formation of the Independent or the pur-pose of the meeting of October 4 At this hearing Boyle was not testifyingtruthfully."Not to be confused with employee James Roberts. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned by 9 persons employed by Respondent thus givingitan apparent majority of those 13 persons employed byRespondent, exclusive of Robert Boyle himself.10After the constitution had been so executed', officerswere then elected with William Slusser as president,Dennis Miller as vice president, and grandnephew Ram-sey as its secretary-treasurer. The trustees elected wereHarold Roberts for the 3-year term, Foreman FredGabriel for the 2-year term, and employee Donald Mill-sap for the I - year term.By letter dated October 5 over the signature of WilliamSlusser, as president of "Independent Meat CuttersUnion," Respondent was advised as follows:Please be advised that on October 4, 1966, the In-dependent Meat Cutters Union was organized andthe undersigned duly elected president. A majorityof the employees of Boyle's Famous Corned BeefCompany eligible for membership in such union werepresent at the organizational meeting and at that timebecame members of the Union.Please consider this letter as a demand on behalfof the Independent Meat Cutters Union to be recog-nized as the representative of the employees who aremembers of this union, for the purposes of collectivebargaining with Boyle's Famous Corned Beef Com-pany.On that same day, October 5, a representation petitionover the signature of the same William Slusser as pre-sident of Independent Meat Cutters Union was filed withthe Board's Regional Office in Kansas City, Missouri.This petition notes that a request for recognition as bar-gaining agent was made upon the Respondent on October4, 1966,11 and "no reply received" from Employer re,therequest.On October 12, 1966, Local 576, over the signature ofits attorney, Robert L. Kimbrough, filed an unfair laborpractice charge with the Board's Regional Office at Kan-sas City, charging that Respondent "did form, assist, anddominate an independent labor organization comprised ofemployees of the employer" and has refused to bargainwith Local 576 in violation of Section 8(a)(1), (2), and (5)of the Act.On January 17, 1967, the Regional Director found that"further proceedings [on the RC petition filed by Inde-pendent] are not warranted at this time because thereexists no_ question concerning representation of the em-ployees here involved" and further advised that he had is-sued a complaint upon the charges made by Local 576and was "therefore, dismissing the petition in thismatter." No appeal was taken from this decision of theRegional Director and the RC petition case was markedclosed.As of October 1 Respondent discontinued making duescheckoffs and paying pension fund benefits to Local 576.It has continued to make health and welfare paymentsupon its employees to the insurance carrier to the date ofthe hearing.So far as this record indicates the Independent has heldone meeting since that of October 4, 1966. This meeting,about which there is no other evidence in this record, washeld during the lunch hour in the Company's plant onFebruary 6, 1967.B.Conclusions1.Independent Meat Cutters UnionIn my recent Decision in theHeart of America MeatDealers Associationcase,supra,Imade the finding thatIcould find no evidence there of an illegal, antiunionmotivation on the part of the Association in locking outits employees following a strike by Local 576 against onemember of the Association. If, however, the instant casehad been consolidated for hearing with theHeart ofAmericacase, I could not have made such findingbecause in this case the antiunion motivation of RobertBoyle, president both of the Association and of Respond-ent, is conspicuous. Even though a man may wear threehats, he is prone to think alike under each.Here Robert Boyle was playing a double game. OnApril 7 he agreed with Local 576 to delay negotiations onRespondent's contract until the Heart of America con-tract had been settled. This probably was a timesavingdevice because customarily Respondent's contract withLocal 576 had been identical to that Local 576 negotiatedwith the Heart of America even though Respondent wasnot a member of that Association.However, during this agreed upon delay, three men em-ployed by Respondent began efforts to replace Local 576with an independent union. These three were A. W. (Bill)Schneider, Fred Gabriel, and Stephen Ramsey. None ofthe three was a rank-and-file employee. Schneider is ad-mittedly Respondent's plant superintendent receiving an-nually a $2,000 bonus and having the authority to hireand fire. Fred Gabriel is noted on the Respondent'sseniority list as "plant foreman" and, in addition, hereceives an annual bonus of $700 for his contribution toRespondent's welfare. Stephen Ramsey is the grand-nephew of President Robert Boyle and, in addition,Respondent pays him an annual bonus of $600 for someunstated reason. As rank-and-file employees receive anannual bonus of $100 from Respondent, it is easy to seethat the three named above are considerably more thanrank-and-file employees.As superintendent, Schneider threatened an employeeofRespondent with reprimand in the name of theRespondent if he engaged in picketing on behalf of Local576 in its dispute with the Association. Boyle in a factconfirmed this action the following morning.When Gabriel told Boyle, according to the evidencehere, that "a group of employees" wanted to form an in-dependent union and requested Boyle to recommend anattorney for that purpose, Boyle pointedly stated that he"could have nothing to do with it" but, despite that sanc-timonious statement, in the very same conversation sup-pliedGabriel with the name of such an attorney, asrequested. Strangely enough Boyle's own attorney whoordered Boyle to have nothing to do with the formation ofthe Independent was the one, in the very same conversa-tion in which that advice was given, who supplied Boylewith the name of the attorney. Thus the advice was vio-lated almost before being given or received. Recommend-ing an attorney for the purpose of forming an independentunion constitutes assistance to that independent union.10Article II,section I,of this constitution restricts membership in saidIndependent to "every regular employee" of Respondent but specificallymakes the following ineligible for membership "... department heads,supervisors, members of the management staff." The latter provisionwould seem to eliminate Schneider and Gabriel at least11There is in this record no evidence of any such request made on Oc-tober 4 BOYLE'S FAMOUS CORNEDBEEFCO.-303Obviously neither attorney nor client took good adviceseriously.Then Foreman Gabriel and nephew Ramsey enticedunion employees into abandoning Local'576 and joiningthe Independent with promises of benefits, made in thename of Robert Boyle, that, if the Independent wasformed, the employees would receive $2 more per weekover the union scale, would receive the same benefits asthey would receive from Local 576, even after 24 yearsof such membership, as, well as notifying Respondent'semployees that they could get loans from Respondent onthe basis of the promised "retroactive backpay" whichBoyle allegedly had promised. As confirmation thereof,Superintendent Schneider granted at least one such loanwithout specific arrangements being made for its repay-ment. Because of his position Superintendent Schneider,at,least, spoke for the Respondent. I find that ForemanGabriel and nephew Ramsey were also speaking withauthority of Respondent.Boyle himself supplied these same three individualswith the facilities for the formation of the Independent aswell as for its one subsequent meeting.Furthermore the evidence proves, and I find, that atleast four rank-and-file employees were induced orcoerced to sign the constitution of the Independent uponthe representationmade that Plant SuperintendentSchneider was coming to execute the document himself.In fact Schneider did sign the constitution and bylaws.12Thus three of the nine signatures thereon were those ofthe superintendent, the foreman, and the nephew.Respondent Boyle made his own intention clear whenRespondent ,ceased checking off dues to Local 576 andpayment to the pension fund of Local 576 as required bythe Independent Meat Cutters Union.13Under the facts of this case as found above, I must, andhereby do; find that Respondent dominated and inter-ferredwith the formation and administration of Inde-pendentMeat Cutters Union and contributed supportthereto in'viol ion of Section 8(a)(1) and (2).As the purpose of this 'domination and 'interferencewith the formation and administration of IndependentMeat Cutters Union was demonstrated by the fact thatRespondent on September 1, 1966, ceased checking offdues of its employee members and ceased making con-tributions to the pension fund maintained by Local 576 inderogation of the agreement made on July 7 betweenRespondent and the Union that the existing contractbetween Local 576 and Respondent be continued untilthe contract between the Heart of America and Local 576was settled, I must, and hereby do, find that Respondentused this delay' in order to dissipate the acknowledgedmajority which Local 576 enjoyed among the employeesof Respondent in the appropriate unit for the purpose ofrefusing' to negotiate further with Local 576, as such bar-gaining agent of Respondent's employees, and thusRespondent has also violated Section 8(a)(1) and (5) of.the Act.IV:THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section111, above, occurring in connection with the operationsdescribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, itwill berecommended thatit cease and desist therefrom and that it take certain affir-mative action designed to effectuate the policies of theAct.It has been found further that Respondent dominatedand interfered with the formation and administration ofIndependent Meat Cutters Union and contributed sup-port to said labor organizationAccordingly,itwill berecommended that Respondent cease and desist fromdominating and interfering with the formation or adminis-tration of Independent MeatCuttersUnion and fromcontributing support thereto and completely disestablishsaid organization as a representative of any of Respond-ent's employees in the appropriate unit.It has also been found that Respondent has refused tobargainwithAmalgamated MeatCutters. &ButcherWorkmenof North America, LocalUnion576, as theacknowledged representative of the majority of Respond-ent's employees in the acknowledged appropriate unitconsisting of:All beef boners,pumper cry-o-vac operators, andunskilledworkers employed by Boyle's FamousCorned BeefCo. at itsKansas City,Missouri plantexcluding all other employees,guards and super-visors as defined inthe Act.Itwill be recommended that,upon request,Respond-ent bargain in good faith with Amalgamated Meat Cut-ters&Butcher Workmenof North America, Local Union576, as the authorized bargaining representative of allRespondent's employees in the appropriate unit foundabove.Because of the varioustypesof unfair labor practicesengaged in by Respondent,oppositionby theRespondentto the policies ofthe Act ingeneral is obvious and henceit is deemed necessary to order Respondent to cease anddesist therefrom and from,in any other manner,infringingupon the rights guaranteed its employees in Section 7 ofthe Act-CONCLUSIONS OF LAW1.By dominating and interfering with the formationand administration of Independent Meat Cutters Unionand by contributing support to it, Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (2) of the Act.2. ' By refusing to bargain collectively with Amalga-matedMeat Cutters & Butcher Workmen of NorthAmerica, Local Union 576, as the recognized bargainingrepresentative of all its employees in the aforefound ap-propriate unit, Respondent has refused to bargain in goodfaithwith said Union as such authorized bargainingrepresentative in violation of Section 8(a)(1) and (5) of theAct.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed to them inSeeAuburn Rubber Company, Inc,156 NLRB 301In fact these payments ceased on October 1, according to the stipula-tion of the parties, and thus 4 days prior to the actual formation of the In-dependent 304DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 7 of the Act, Respondent has violated Section8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.IT IS FURTHER RECOMMENDED that unless,within 20days from the date of the receipt of this Decision, theRespondent has notified the said Regional Director thatitwill comply with the foregoing Recommended Order,the Board issue an order requiring Respondent to take theaforesaid action.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,itisrecommended that Respondent,Boyle'sFamousCorned Beef Co., Kansas City, Missouri, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Dominating or interfering with the formation or ad-ministration of Independent Meat Cutters Union, or anyother labor organization, or contributing financial or othersupport thereto.(b)Refusing to bargain in good faith with Amalga-matedMeatCutters&ButcherWorkmen of NorthAmerica, Local Union 576, as the authorized bargainingrepresentative of all of Respondent's employees in theaforefound appropriate unit.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Withdraw and withhold recognition from Inde-pendent Meat Cutters Union and completely disestablishsaid organization.(b)Upon request, bargain in good faith with Amalga-matedMeatCutters&ButcherWorkmen of NorthAmerica,LocalUnion 576, as therecognized andauthorized bargaining representative of all employees inthe aforefound appropriate unit.(c)Post at its plant in Kansas City, Missouri, copies ofthe attached notice marked "Appendix A."14 Copies ofsaid notice, to be furnished by the Regional Director forRegion 17, after being duly signed by Respondent'srepresentative,shallbe posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.'5" In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommendedOrder of aTrial Examiner".in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing anOrder"shall be substituted for the words"a Decisionand Order."'" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 17,in writing,within 10 days from the dateof thisOrder, whatsteps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WITHDRAW any and all recognition given toIndependent Meat Cutters Union and hereby dis-establish that organization.WE WILL, upon request, bargain collectively ingood faith with Amalgamated Meat Cutters &Butcher Workmen of North America, Local Union576, as the representative of all our employees in thefollowing appropriate unit:All beef boners, pumper cry-o-vac operators,and unskilled workers employed by Boyle'sFamous Corned Beef Co., at its Kansas City,Missouri plant excluding all other employees,guards and supervisors as defined in the Act.WE WILL NOT in any like orsimilar manner inter-fere with, restrain, or coerce our employees in theexercise of their rights to self-organization,to formlabor organizations,to join or assist AmalgamatedMeat Cutters & Butcher Workmen of North Amer-ica,Local Union 576, or any other labor organiza-tion, to bargain collectively through representativesof their own choosing,or to engage in other con-certed activities for the purposes of collective bar-gaining or other mutual aid or protection, or torefrain from any and all such activities,except to theextent that such representative may negotiate anagreement making membership therein a conditionof employment in accord with Section 8(a)(3) of theAct.BOYLE'S FAMOUS CORNEDBEEF CO.(Employer)-DatedBy(Representative)(Title)Thisnoticemust remain posted for 60, consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectly with the Board's Regional Office, 610 FederalBuilding,601 East 12th Street,Kansas City, Missouri64106, Telephone FR 4-5181.